Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Request for Continued Examination, filed 2 March 2022, and IDS, filed 2 March 2022, to the Original Application, filed 8 August 2019.

2. 	Claims 1-5, 7-11, and 13-17, renumbered as 1-15, respectively, are allowed.



Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 



Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 2 March 2022 was filed after the mailing date of the original application on 8 August 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Terminal Disclaimer

5. 	The terminal disclaimer filed on 2 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 11,023,671 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Reasons for Allowance

6. 	Claims 1-5, 7-11, and 13-17, renumbered as 1-15, respectively, are allowed.

7. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 7, and 13, renumbered as 1, 6, and 11, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… generating spreadsheet spatial metadata by parsing the formatted text and row and column dimensions, the spreadsheet spatial metadata comprising at least some of the formatted row and column dimensions;
incorporating at least some of the spreadsheet spatial metadata in a machine-readable key to verify data included within an 
supplying the spreadsheet spatial metadata and the machine-readable key to the text content verifier for verifying the data included in the audit event,
 
when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.



8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LAURIE A RIES/Primary Examiner, Art Unit 2176